Upon the first point
THE COURT
decided that the affidavit in question ought not to have been entitled, and on that ground ordered the rule to be vacated. The judge went on to remark, as this decision disposed of the whole case, it was unnecessary for him to express an opinion upon the two remaining points; but with a view to regulate future practice, and prevent repeated discussions, it might perhaps be useful and proper that he should state the views he had taken of the other objections that had been urged to the admissibility and sufficiency of the affidavits, upon which the rule to show cause had been granted. He said he thought the judgment would be within the limits of the jurisdiction allowed him by the first clause of the tenth section of the patent law, if he granted the rule to show cause upon a general affidavit that the patent had been obtained “surreptitiously and upon false suggestions”; that an oath to that effect, seemed to be all that was required by the terms of the act: he was not however prepared to say, that would .¿.ways be a wise and judicious exercise of his discretion to grant a rule upon such an affidavit. He had no doubt, however, after this oath had been made before the proper judge, within the time, in the form, and in the terms prescribed by the act, it would be perfectly regular for the judge to receive other affidavits, no matter when made, in order to remove his doubts, and other collateral evidence, not as the foundation upon which to grant the rule, but to support and corroborate the principal affidavit, and to satisfy his conscience as to the truth of the general allegations it contained. He was therefore of opinion that the affidavits made in Scotland had been in the first instance properly received and considered, and that the matters alleged in all the affidavits were sufficient to authorize the rule which had been granted. It was decided that the rule, when granted, and all subsequent proceedings, should be entitled as between complainant and defendant; and the judge directed that, when a copy of the rule to show cause was served, copies of the affidavits upor which it was granted should be annexed.
Subsequent to the adoption of the foregoing rules of practice, there was a full trial in the case of Thompson v. Haight before the district judge [Case No. 13,957], which consumed several days, and a large number of witnesses were examined. The rules laid down by the district judge in the case of Thompson v. Haight [supra], when taken in. connexion with the opinion [in McGaw v. Bryan, Case No. 8,793], may be considered as the practice of the district court for the Southern district of New York, in patent cases.